Citation Nr: 0703001	
Decision Date: 02/01/07    Archive Date: 02/14/07

DOCKET NO.  04-01 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a compensable rating for bilateral hearing 
loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had over 20 years of active duty service ending 
with his retirement in August 1980.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in June 2003, a 
statement of the case was issued in December 2003, and a 
substantive appeal was received in January 2004.  A Board 
video conference hearing was held in November 2006. 

The Board notes that the May 2003 rating decision failed to 
address the issue of entitlement to service connection for 
right ear hearing loss.  However, in an August 2005 rating 
decision, this mistake was corrected when clear and 
unmistakable error was found and service connection granted 
for right ear hearing loss, effective March 12, 2003, the 
date of the original claim. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is seeking a compensable evaluation for his 
service-connected bilateral hearing loss.  At the November 
2006 Board video conference hearing, the veteran testified 
that he had an audiological evaluation in September 2006 at 
the VA clinic in Corpus Christi, Texas.  The Board held open 
the claims file for 60 days so that this evaluation could be 
submitted by the veteran.  To date, the evaluation has not 
been submitted.  Thus, the Board finds that the RO must 
obtain this audiological evaluation to fully meet the 
requirements of 38 C.F.R. § 3.159. 

Further, the veteran was last afforded a VA audiological 
examination in June 2005.  At the November 2006 hearing, the 
veteran testified that his hearing has increased in severity 
since the last VA examination.  The Board recognizes that the 
September 2006 VA audiological evaluation should assist in 
determining whether the veteran's hearing has actually 
worsened.  However, if the September 2006 VA audiological 
evaluation is insufficient for rating purposes and does not 
meet all the requirements under 38 C.F.R. § 4.85 for 
evaluation of hearing impairment, the veteran should be 
afforded another VA audiological evaluation.  

Lastly, in his hearing testimony, the veteran indicated that 
his service-connected bilateral hearing loss substantially 
interfered with his employment.  The veteran's representative 
expressly requested extraschedular consideration pursuant to 
38 C.F.R. § 3.321(b)(1). 

Accordingly, this case is REMANDED for the following actions:

1.  Appropriate action should be taken to 
obtain a copy of the September 2006 
audiological evaluation from the VA 
clinic in Corpus Christi, Texas.

2.  If and only if the September 2006 VA 
audiological evaluation is insufficient 
for rating purposes, the veteran should 
be scheduled for another VA audiological 
examination to determine the severity of 
his service-connected bilateral hearing 
loss.  The claims folder must be made 
available to the examiner for review.  

3.  Thereafter, the RO should review the 
expanded record and determine if a 
compensable rating is warranted, to 
include extraschedular consideration 
pursuant to 38 C.F.R. § 3.321(b)(1).  If 
the benefit sought on appeal is not 
granted, the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if 
otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



